Citation Nr: 1308456	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  09-09 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for cervical spine degenerative joint disease.

2.  Entitlement to an initial rating in excess of 10 percent for left knee degenerative joint disease.

3.  Entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease.

4.  Entitlement to an initial rating in excess of 10 percent for right ankle status-post dislocation fracture with degenerative joint disease.

5.  Entitlement to an initial rating in excess of 10 percent for gastroesophogeal reflux disease.

6.  Entitlement to an initial compensable evaluation for lumbar spine degenerative joint disease.

7.  Entitlement to an initial compensable rating for left hip tendonitis and degenerative joint disease.

8.  Entitlement to an initial compensable rating for right hip degenerative joint disease.

9.  Entitlement to service connection for a chronic headache disorder.

10.  Entitlement to service connection for left ear hearing loss.

11.  Entitlement to service connection for a disorder characterized by chest pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 2007.  This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in Winston-Salem, North Carolina.  The case comes to the Board from the RO in Roanoke, Virginia.

The Veteran testified before the undersigned Acting Veterans Law Judge at a July 2012 hearing.

The increased rating claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On July 24, 2012 prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal with respect to the claims of entitlement to service connection for left ear hearing loss and service connection for chest pain is requested.

2.  A chronic headache disorder was shown to have been caused by the Veteran's service-connected sleep apnea.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran with respect to the issues of entitlement to service connection for left ear hearing loss and entitlement to service connection for chest pain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The criteria for service connection for a chronic headache disorder are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a July 2012 submission, the Veteran requested that two issues be withdrawn from his appeal:  entitlement to service connection for left ear hearing loss and entitlement to service connection for chest pain.  There are, therefore, no allegations  of errors of fact or law for appellate consideration with respect to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to the claims for entitlement to service connection for left ear hearing loss and entitlement to service connection for chest pain and those claims are dismissed.

Service connection for a chronic headache disorder

With respect to the claim for entitlement to service connection for a headache disorder, because the claim is being granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2012).

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, service connection may be granted where a disability is proximately due to or the result of a service- connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In this case, the Veteran provided competent and credible testimony at the July 2012 hearing that he regularly experiences headaches once or twice a week.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  A June 2007 VA examination report diagnosed headaches and provided that the headaches were likely secondary to the Veteran's service-connected sleep apnea.  Therefore, there is a current disability that has been linked to a service-connected disorder.  Accordingly, considering the doctrine of reasonable doubt, the preponderance of the evidence supports service connection for a headache disorder.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

The claim for entitlement to service connection for left ear hearing loss is dismissed.

The claim for entitlement to service connection for chest pain is dismissed.  

Service connection for a headache disorder is granted.  

REMAND

With respect to the Veteran's various increased rating claims, the claims file shows that he was examined once with respect to these claims in May 2007, prior to his discharge from active service.  This exam is now more than five years old.  It does not reflect the symptoms that the Veteran testified that he experienced in July 2012.  Additionally, the report of examination fails to document all of the information that is needed in order to rate some of the Veteran's disabilities, for instance, there is almost no information about the symptoms of the Veteran's GERD and ranges of motion for the Veteran's joints are sometimes not given or are incomplete.  Under these circumstances, the Veteran should be afforded a new VA examination to determine the current severity of his various disabilities.  See VAOGCPREC 11-95 (April 7, 1995) (where a claimant asserts to the Board that there has been a further increase in the severity of his disability subsequent to the RO decision, the duty to assist may require that the Board remand the issue for additional evidentiary development, including a new examination). 

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA orthopedic examination to determine the severity of his service connected disabilities of the left knee, the right knee, the right ankle, the left hip, and the right hip.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  All symptoms and functional effects of the Veteran's orthopedic disabilities should be documented.  Range of motion testing should be completed for all joints initially and after repetitive use.  

2.  Provide the Veteran with an appropriate examination to determine the severity of the service-connected cervical and lumbar spine disabilities.  The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine the range of motion of the Veteran's lumbar and cervical spines, in degrees, noting by comparison the normal range of motion.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected cervical and lumbar spine disabilities, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Finally, an opinion must be stated as to whether any pain found in the cervical or lumbar spine could significantly limit functional ability during flareups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flareups.

The examiner must also report any associated neurological complaints or findings attributable to the Veteran's service-connected cervical or lumbar spine disabilities, including any noted during nerve conduction and/or electromyography studies.  It must also be noted whether the Veteran has intervertebral disc syndrome; if so, the examiner should state whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71, and the frequency and total duration of such episodes over the course of the past 12 months.

3.  Afford the Veteran an appropriate examination to determine the current severity of his GERD.  The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  All symptoms and functional effects of this disorder should be documented.  The examiner should document whether the Veteran experiences pain, vomiting, dysphagia, pyrosis, hematemisis, melena, or material weight loss and should indicate the degree of functional impairment that the Veteran has as a result of his GERD symptoms.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


